 

Exhibit 10.41

 

[Includes material for which confidential treatment has been requested.
Confidential material is deleted and marked with [***] ]

 

SALES CONTRACT

 

THIS AGREEMENT IS ENTERED INTO by and between ACME CHEMICAL MARKETING, L.L.C.,
(hereinafter “seller” or “ACME”) whose address is 12020 West Hwy. 290, Suite C,
Austin, TX 78737 and KMG-BERNUTH, INC., (hereinafter “buyer”) whose address is
10611 Harwin Drive, Suite 402, Houston, Texas 77036.  Seller and buyer
collectively are referred to as the “parties.”

 

This AGREEMENT is effective on the 1st of January 2008.

 

During the contract term of this AGREEMENT, seller agrees to sell to buyer and
buyer agrees to purchase from and pay seller for the products hereinafter
specified at the price, and in quantities, subject to the following terms:

 

1.                                      NATURE OF GOODS AND SALES TERMS

 

a.                                       Products:

 

[***] Solvent A and Solvent B.

 

b.                                       Quantity:

 

The quantity for [***] Solvent A and [***] Solvent B shall be [***].

 

c.                                       Measurement:

 

Weight scale tickets to be provided by seller.

 

d.                                       Quality:

 

Quality shall be as per the specifications on Addendum 1.  Each batch of
Products shall be sampled by seller for flash point, density, and penta
solvency.  The sampling will be done for seller by a third party taking a
composite of a top, middle and bottom sample from the tank, and the third party
will test for flash point, density and penta solvency.  Sampling analyses from
each batch shall be provided to buyer.

 

e.                                       Delivery Terms:

 

[***] Solvent A and Solvent B - [***].

 

1

--------------------------------------------------------------------------------


 

f.                                         Price:

 

[***]

 

g.                                      Payment Terms:

 

Net thirty (30) days from invoice date.  If any invoice for Products is not paid
when due by buyer, then unpaid amount due under such invoice will be increased
by the annual prime interest rate as published and quoted in the Wall Street
Journal, plus two (2) percent (2%) pro rated for the number of delinquent days. 
Delinquent days is defined as the number of business days from the invoice due
date until the date payment is received.  The prime interest rate to be used
will be that rate charged for loans made to substantial and responsible
commercial borrowers.  In no event shall the interest rate charged hereunder
exceed the maximum rate allowed under applicable law.

 

2.                                      SELLER’S TITLE; DELIVERY AND RISK OF
LOSS

 

Seller hereby expressly warrants that it has the right to transfer marketable
title free and clear of any liens or encumbrances to the Products sold and
delivered hereunder, and that the seller has full right and authority to
transfer such title and effect delivery of such Products to the buyer.

 

[***] Solvent A and B are sold [***].  Title and risk of loss for [***] Solvent
A and B sold by seller shall pass to buyer at the time the product passes the
flange connection between the shore tank loading hose at the loading terminal
and the truck tank trailer and/or rail car loading flanges.

 

3.                                      PRODUCT WARRANTY; RESPONSIBILITY,
INDEMNIFICATION AND HOLD HARMLESS

 

Seller warrants that its Products sold hereunder shall conform to the parties
agreed upon specification.  Seller disclaims all other warranties, express
implied including the warranties of merchantability or fitness of the Products
for any particular purpose even if such purpose is known to the seller.

 

Buyer is fully responsible to seller for any potential liability pertaining to
any products that the buyer and/or its customers produce through the use of
[***] Solvent A or B.

 

Seller and its representatives, employees, invitees, and licensees shall not be
responsible for, and shall be indemnified, and held harmless, by buyer from, and
against, any, and all loss, liability, claims, causes of action or lawsuits
based on, or arising out of: (i)  any breach of a representation, warranty, or
covenant of buyer under this agreement, and (ii) any injuries, including death,
to persons or

 

2

--------------------------------------------------------------------------------


 

damages to or destruction of any property sustained in connection with or to
have arisen out of or incidental to the performance of this contract by buyer,
its agents, employees, and its customers, their agents, and employees,
regardless of whether such claims or actions are founded in whole or part upon
the alleged negligence of seller, its representatives, or employees, agents,
invitees, or licensees thereof.  The buyer’s obligation to seller to indemnify
and hold harmless includes the buyer’s express obligation to defend the seller
from any actions defined above.

 

4.                                      SPECIAL CONDITIONS

 

a.                                       Seller and buyer agree to abide by all
federal, state, and local laws and regulations regarding this product sale.

 

b.                                      Seller and buyer agree to the express
terms of the “Confidentiality/Non-Disclosure” and “Non-Circumvention” provisions
provided by this Agreement.

 

c.                                       Seller shall provide buyer with
Material Safety Data Sheets (“MSDS”) for the Products to be sold hereunder.

 

d.                                      KMG will exclusively schedule the
loading of the Products through the seller.

 

5.                                      CONFIDENTIALITY AND NON-DISCLOSURE

 

The Confidential Information of a party is information, which is confidential
and proprietary to such party, including, but not limited to, confidential and
proprietary Product information, blending, formulation and feed stream data,
information respecting customers or suppliers, analytical test methods,
specifications, or other information required to complete the production and/or
the evaluation of the Products.  Confidential Information is, and shall be,
entitled to protection hereunder, whether or not such information is oral or
written.

 

The parties expressly agree that:

 

a.               Confidential Information is and shall remain the sole property
of the owner thereof.  The parties hereto acknowledge that seller and buyer
consider the Confidential Information:

 

i.                 To be proprietary, confidential, and valuable;

 

ii.             To consist of trade secrets entitled to the fullest protection
available by law; and

 

3

--------------------------------------------------------------------------------


 

iii.         To have taken the parties and their strategic professionals,
employees and its agents a substantial amount of time and money to research,
assemble, and formulate.

 

b.               The parties agree to keep the terms and conditions of this
Agreement confidential.  This provision of this section 5 shall remain in full
force and effect after the expiration or termination of this Agreement for a
period of five (5) years.

 

c.               After the execution of this Agreement, if the Agreement is
modified, cancelled, or terminated, each parties agrees to return or destroy all
Confidential Information received from the other party.

 

d.               If, in the opinion of counsel for a party, any of the other
party’s  Confidential Information is required to be disclosed pursuant to law,
regulation, or court order, the other party shall be given prompt, written
notice (at least ten (10) business days notice) in order to allow it to take
whatever action it deems necessary to protect its Confidential Information.  In
the event that no protective order or other remedy is obtained, or a party
waives compliance with the terms of this Agreement, the disclosing party will
furnish only that portion of the Confidential Information which it is advised by
counsel is legally required.

 

6.                                      NON-CIRCUMVENTION

 

Each party hereby agrees that it will not, and that its affiliates,
shareholders, principals, employees, and/or other representatives, will not
circumvent the other party directly or indirectly, nor interfere with, or
otherwise change the commercial arrangement that the parties have with their
respective principals, customers and suppliers whom each party has found,
presented, or introduced to the other for the purpose of consummating this
commercial transaction.  Furthermore, the parties shall not circumvent each
other on any such commercial arrangements with each other’s principals,
customers, or suppliers, with any add-ons, third-party assigns, renewals,
re-negotiations, extensions, overages, parallel contracts or any other
arrangements. Any changes or alterations to the commercial arrangements noted
above must be approved and expressly agreed to in writing by both parties.

 

Buyer expressly agrees not to contact seller’s customers/suppliers directly or
indirectly to discuss this Agreement, pricing, and other terms of the Agreement.

 

Buyer will not purchase seller’s feed streams and/or products produced from
seller’s feed streams directly (from seller’s suppliers) or indirectly (through

 

4

--------------------------------------------------------------------------------


 

other processors, formulators, brokers, traders, third parties, etc.) from
seller’s suppliers.  The use of the words “feed stream” in this Agreement is
defined as, and includes, any raw materials purchased by seller from the
following list of suppliers/generators:

 

[***]

 

Seller expressly agrees that, except with the written consent of buyer, it will
not: (i) contact buyer’s customers/suppliers directly or indirectly to discuss
this Agreement or the Products, or (ii) sell the Products or P9 oil to buyer’s
customers.  This Agreement does not prohibit seller from selling diesel, diesel
replacement or fuel oil material to buyer’s customers.

 

The provisions of this section 6 in favor of seller pertain only to the Products
that seller is selling to buyer under this Agreement and the feed streams
pertaining thereto.

 

The provisions of this section 6 shall remain in full force and effect after the
expiration or termination of this Agreement for a period of five (5) years.

 

However, if Seller terminates this Agreement by its own accord, or if Seller
refuses to renew this Agreement by its own accord upon the expiration of the
Term(s), and Buyer is not in default under this Agreement (including, but not
limited to, a default under section 6 (non-circumvention) of the Agreement),
then the provisions of this section 6 shall be of no further force and effect
after such termination.

 

7.                                      REMEDIES

 

Any breach or violation of the provisions in this Agreement will result in the
breaching party being liable to the other party for all actual, special,
consequential, and/or punitive damages, including but not limited to, all
attorneys’ fees, interest, loss of profits, and loss of business reputation.

 

The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto, or by its successors or
assigns, whether pursuant to this Agreement, any other agreement or law, shall
not preclude or waive its rights to exercise any or all other rights and
remedies.

 

8.                                      TERM

 

The seller will supply [***] Solvent A and Solvent B to the buyer for an initial
period of two (2) years from the effective date of this contract.  Thereafter,
this Agreement will automatically renew for successive one (1) year periods
(each a “renewal term”) unless either party delivers to the other party a
written notice of

 

5

--------------------------------------------------------------------------------


 

non-renewal at least ninety (90) days prior to the expiration of the then
current term or renewal term.  The term and automatic renewal noted above only
applies to [***] Solvent A and Solvent B.

 

Termination or expiration of this Agreement shall not affect any rights or
obligations, which have accrued prior thereto.

 

9.                                      FORCE MAJEURE

 

Each party shall be excused from performance of its obligations hereunder in the
event and to the extent that such performance is delayed or prevented by any
cause beyond its reasonable control, including, without limitation, Acts of God,
floods, fire, explosion, war (declared or undeclared), insurrection, labor
strikes or other differences with employees, accidents to wells, pipelines,
storage facilities, refinery facilities, machinery and other facilities,
unforeseen shutdown or failures of the refinery units, disruption or breakdown
of transportation facilities, equipment, labor or materials, acts or orders of
governmental authorities, compliance (voluntary or involuntary) with applicable
laws, or restrictions, conditions or requirements of applicable laws or
governmental authorities.

 

In addition, seller’s performance of its obligations in this agreement is
excused when:

 

(a)  there is a contingency beyond the reasonable control of seller or its
suppliers (for example, war or hostilities, Acts of God, accident, fire,
explosion, public protest, breakage of equipment, governmental actions or
legislation, or labor difficulties) which interferes with seller’s or its
suppliers’ production, supply, or transportation of feed streams, raw materials,
or product, or,

 

(b)  seller is not able to obtain feed streams, raw materials, or energy on
terms seller deems commercially acceptable. During times when performance is
excused, all quantities of affected product will be eliminated from this
contract without liability and seller will allocate its supplies of feed streams
and/or raw materials and product among their various uses in any manner it deems
fair and reasonable.  However, seller will not be obligated to obtain feed
streams, raw materials, or product from other sources if there are shortfalls.

 

In the event that either party must invoke the provisions of this section 9,
such parties shall give prompt notice of the underlying circumstances delaying
or preventing performance, and give notice of the termination or such
circumstances.  If the cause of the force majeure condition relates to seller’s
third party processing facility, seller shall discuss such force majeure
condition with buyer, and seller shall take reasonable action to overcome the
condition, which may include shifting processing to another facility.  If the
period during which performance is delayed or prevented as provided in this
section 9 continues for more than one hundred twenty (120) days, either party
may terminate this Agreement by giving

 

6

--------------------------------------------------------------------------------


 

notice to the other party.  However, the confidentiality and non-disclosure
provision of this Agreement (section 5) and the non-circumvention provision of
this Agreement (section 6) remain in full force and effect after the expiration
or termination of this Agreement for a period of five (5) years.

 

10.                               GOVERNING LAW

 

This contract and all matters arising under or related to it shall be governed
the laws of the state of Texas.  Furthermore, any dispute, controversy, or claim
arising or relating to this Agreement shall be brought exclusively in the
appropriate court in Harris County, Texas.  Each party irrevocably submits to
appear before the appropriate court in Harris County, Texas.

 

11.                               ASSIGNMENT AND DELEGATION OF RIGHTS AND DUTIES

 

The rights and duties of either party under this Agreement may not be assigned
or delegated without written consent of the other party, except to any parent or
subsidiary company, an affiliate of such party, or to any company under common
control with either party.  Any assignment in violation of this section shall be
void.  Subject to such restriction, this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto.

 

12.                               WAIVER

 

The failure of a party hereunder to assert a right or enforce an obligation of
the other party shall not be deemed a waiver of such right or obligation.  No
waiver of any default under this Agreement shall operate as a waiver of any
further default whether of like or different character.

 

13.                               NOTICES

 

Any and all notices to be given hereunder shall be properly given in writing and
either hand delivered or sent by certified mail, return receipt requested, to a
party at its address set forth herein or such address as a party may hereafter
specify by written notice to the other.

 

14.                               SEVERABILITY

 

If any clause or section of this Agreement shall be determined to be
unenforceable or unlawful, the remaining items shall remain in force.

 

15.                               MERGER CLAUSE

 

This Agreement constitutes the entire understanding of the parties with respect
to the matters herein contained and supersedes any and all prior written or oral

 

7

--------------------------------------------------------------------------------


 

agreements or undertakings regarding such matters.  This Agreement may be
modified ONLY by written agreement signed by the parties.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing Agreement to be
executed as of the date set forth above.

 

SELLER:

BUYER:

ACME CHEMICAL MARKETING L.L.C.

KMG-BERNUTH, INC.

 

 

By: Bruce Yanta, Director/CEO

By: Neal Butler, President / CEO

 

 

By:

/s/ Bruce Yanta

 

By:

/s/ Neal Butler

 

 

 

Date:

2/14/08

 

Date:

2/14/08

 

 

8

--------------------------------------------------------------------------------